DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an image forming system for forming an image, the image forming system comprising: a storage device configured to store a log of the image forming system; and a controller configured to determine a type of the log stored in the storage device on a basis of a text described in the log stored in the storage device, change the text in accordance with a determination result of the type, and detect an abnormality of the image forming system based on the changed text, wherein the controller is configured to control to execute a recovery process of the image forming system according to a detection result of the abnormality; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 11 and 12 recite similar limitations as claim 1, thus are allowable for the same reasons stated above.
Claims 2-10 and 13-15 depend on claims 1, 11, and 12, thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakazato (US 9819813) teaches an information processing system that outputs log information.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KENT YIP/Primary Examiner, Art Unit 2672